Citation Nr: 0944991	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  99-22 201	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent disabling for coronary artery disease.

2.  Entitlement to an effective date earlier than March 29, 
2004, for the assignment of a 30 percent disabling evaluation 
for coronary artery disease.

3.  Entitlement to an effective date earlier than May 23, 
2000, for the assignment of a 10 percent disabling evaluation 
for benign prostatic hypertrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 
1971, and from October 1982 to February 1997, with an 
additional active service period of 11 months and 23 days 
before the first period of active service.  The Veteran had 
additional service in the United States Army Reserve from 
1971 to 1982 including periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the Veteran's 
case was subsequently transferred to the St. Petersburg, 
Florida RO.

The issues on appeal were previously before the Board in 
September 2005 when they were remanded for the Veteran to be 
provided a Statement of the Case (SOC), pursuant to Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  In March 2009 the 
Veteran was provided a SOC and, subsequently, the Veteran 
submitted a timely substantive appeal on a VA Form 9 
perfecting his appeal regarding these issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran perfected his substantive appeal in the current 
case in March 2009.  He indicated at that time that he did 
not desire to have a hearing before a Veterans Law Judge of 
the Board.  In a letter dated in September 2009, the Veteran 
stated that he desired a hearing before a Veterans Law Judge 
of the Board; however, the Veteran did not indicate whether 
he desired a Travel Board hearing, Central Office hearing, or 
a Video Conference hearing.  In October 2009 the Veteran was 
sent a letter to clarify his request for a hearing.

Subsequently, in response to the letter sent by the Board to 
clarify the Veteran's desire for a hearing, the Veteran 
indicated that he wished to appear at a hearing before a 
Veterans Law Judge of the Board at his local regional office.  
To date, the Veteran has not been scheduled for a hearing 
before a Veterans Law Judge at his local RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
his local RO.  He and his representative 
should be given an opportunity to prepare 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



